Citation Nr: 1219631	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating for service connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to March 19, 2009.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Roanoke, Virginia that awarded service connection for PTSD and assigned an initial rating.  

In March 2012, the RO awarded a 100 percent initial rating for PTSD effective March 19, 2009.  Since higher initial ratings are available for the period prior to this date, the issue remains on appeal and the matter is characterized as on the title page.

A review of the Virtual VA paperless claims processing system does not show records pertinent to the appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record contains VA Medical Center Mountain Home (VAMC Mountain Home) treatment records dated through September 2010.  However, such records appear to be incomplete.  Indeed, the last clinical report indicating psychiatric treatment associated with the claims file by the RO appears to be dated in January 2008.  However, the Veteran himself submitted an August 2008 VA treatment record showing a PTSD medication consultation.  He also submitted a March 2009 note by his treating VA psychiatrist that referred to outstanding VA treatment records for PTSD.  Again, neither of these records was associated with the file prior to the Veteran submitting them himself.  Under these circumstances, the Board is not comfortable proceeding with adjudication until the RO ensures that all relevant treatment reports are indeed of record.

VA treatment records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, the current level of disability is paramount in a claim for an increased disability rating.  At this time, there are no VA treatment records addressing his PTSD, aside from the two isolated reports submitted by the Veteran himself.  The RO/AMC must obtain all VA PTSD treatment records from February 2008 through the present date.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from Mountain Home VAMC from February 2008 to the present pertaining to PTSD or psychological treatment.  All records obtained pursuant to this request must be included in the Veteran's claims file or Virtual VA efolder.  

Efforts to obtain VA treatment records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  If the search for such records has negative results, this should be documented in the record and communicated to the Veteran.

2.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional VA treatment records.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


